281 S.W.3d 930 (2009)
Raymond W. DAVIS, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69379.
Missouri Court of Appeals, Western District.
May 5, 2009.
Nancy A. McKerrow, Columbia, MO, for appellant.
Shaun J. Mackelprang, Robert J. Bartholemew, Jefferson City, MO, for respondent.
Before DIV II: JOSEPH P. DANDURAND[1], Presiding Judge, HAROLD L. LOWENSTEIN and JAMES M. SMART, Judges.

ORDER
PER CURIAM.
Raymond Davis appeals from the denial of his motion for post-conviction relief under Rule 24.035. Davis sought to set aside his guilty pleas and convictions for possession of a controlled substance, pursuant to Section 195.211(2),[2] and two counts of possession of a controlled substance with intent to distribute, pursuant to Section 195.211(1), for which he was sentenced to a term of five years for possession and a term of eight years for each count of possession with intent to distribute, the sentences to run concurrently. Davis raises a double jeopardy claim and, second, asserts that, because of a defective indictment, his plea was not made voluntarily.
In that Davis was granted an evidentiary hearing but declined to present any evidence, the trial court did not clearly err in denying Davis Rule 24.035 motion. A published opinion would serve no precedential purpose. The parties have been provided a memorandum of the court's reasoning. Judgment affirmed. Rule 84.16(b).
NOTES
[1]  Judge Dandurand was a member of the court when this opinion was assigned, but has since resigned.
[2]  AH statutory references are to RSMo 2000 unless otherwise specified.